Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                     Status of Claims
This is in response to applicant’s filing date of July 23, 2020. Claims 1-8 are currently pending.
                                                                      Priority
Acknowledgment is made of applicant’s claim for foreign priority to Application JP2019-140166, filed on July 30, 2019.  The certified copy of the application as required by 37 CFR 1.55 has been received.        
                                                                     Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 23, 2020, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
                                            Claim Rejections -- 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over    Takanashi et al (US-20190212732-A1)(“Takanashi”) and Gogna et al (US-20210144152-A1)(“Gogna”).
As per claim 1, Takanashi discloses a remote driving system (Figure 1), comprising:
 a first processor (Takanashi at Figure 3, control unit 110.);
 a second processor (Takanashi at Figure 6, control unit 208.); and
 a third processor (Takanashi at Figure 12, operator terminal 400, Para. [0242] which discloses that “operator terminal 400 has a hardware configuration similar to that of the information processing device 200 shown in FIG. 7.”).), wherein:
 the first processor that is provided at a manual operation device of a vehicle and is configured to transmit (Takanashi at Para. [0030] discloses “vehicle 100 is a moving body in which driving by a driver and remote driving by an external driver are able to be performed. In a case in which the remote driving is performed by the external driver, a person may or may not be in the vehicle 100.”), to the remote operation device that performs remote operation of the vehicle (Takanashi at Para. [0031] which discloses “vehicle 100 performs control related to switching between the driving by the driver and the remote driving from the outside of the vehicle by performing a process related to a control method”.), occupant information related to an occupant that performs driving operation of the manual operation device (Takanashi at Para. [0146]: “the control unit 110 specifies the restricted driving operation according to the estimation result of the driver with reference to “a table (or a database) in which data corresponding to the estimation result of the driver is associated with the restricted driving operation. In addition, when the driving by the driver is in the restricted state, the control unit 110 restricts the specified restricted driving operation.”), and to receive operator information related to an operator that performs driving operation of the remote operation device (Takanashi at Figure 10 shows user interface displayed at vehicle 100 with remote operators at “B” as described in Para. [0214].), 
the second processor is provided at a remote operation device (Takanashi at Figure 7, processor 250.) and is configured to transmit the operator information to the manual operation device (Takanashi at Para. [0181] discloses “remote driving of the vehicle 100 by a user (the external driver) of the information processing device 200 in the control system”.) and to receive the occupant information (Takanashi at Figure 8 shows the exchange of information between the vehicle 100 and the remote operator 200; at  Para. [0190] the receiving remote driving request “information processing device 200 receiving the remote driving request message transmitted from the vehicle 100 in step S100 transmits a message reception confirmation signal (S102).”),
 the first processor is configured to notify the occupant of the received operator information (Takanashi at Figure 10 user interface with operator information.) and to determine whether or not authentication of the operator by the occupant is possible (Takanashi at Para. [0136]: ”information indicating the external driver is generated by specifying the external driver by an arbitrary authentication method capable of authenticating the external driver such as biometric authentication of an arbitrary method such as face authentication based on a captured image obtained by capturing the external driver or password authentication.”), 
the second processor is configured to notify the operator of the received occupant information (Takanashi at Figure 11 and Para. [0221]: “UI screen displayed on a display screen of a communication device corresponding to the request destination of the remote driving. “) and to determine whether or not authentication of the occupant by the operator is possible (Takanashi at Para. [0143]: “similarly to the information indicating the external driver, the information indicating the driver is generated by specifying the driver by an arbitrary authentication method capable of authenticating the driver of the vehicle 100.”), and 
Takanashi does not explicitly disclose that the third processor is configured to permit switching in the case in which the operator has been determined authenticable and the occupant has been determined authenticable. 
Gogna discloses a system and method for authenticating commands or  messages between a teleoperator and a vehicle computing device 104 in order to prevent un-authorized users from controlling a vehicle such as an autonomous vehicle.  See Abstract, Para. [0001], Figure 2 , authority tracker 132, and Figure 3.  The Gogna method can be implemented at the vehicle, teleoperator, or remote processing device to determine whether the message is transmitted by an authorized or unauthorized user. see Para. [0041] and [0055].
In particular Gogna discloses a third processor is configured to permit switching of driving operation from one to another of the manual operation device and the remote operation device (Gogna at Para. [0010]: “techniques to authenticate and validate the teleoperation message before it is transmitted to the autonomous vehicle and/or before the guidance is executed by the autonomous vehicle. The methods for authenticating and validating the teleoperation message may be implemented on the computing device of the teleoperation system and/or the computing device of the autonomous vehicle.”) only in a case in which the operator has been determined authenticable by the first processor and the occupant has been determined authenticable by the second processor (Gogna at Para. [0055] discloses the vehicle authenticating the teleoperator: “teleoperation messages may be further authenticated and validated by the computing device(s) 104 of the autonomous vehicle 102”; and at Para. [0055] the authentication of the occupant/vehicle by the teleoperator: “double authentication/validation technique provided by the disclosure, each of the teleoperation system 170 and the autonomous vehicle 102 may be configured with one or more shielding components to perform authentication and validation of the messages.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the remote operation of vehicle of Takanashi to include the validating of messages between a teleoperation device and a vehicle of Gogna, since the ability to comprehensively and effectively authenticate and validate inputs received from a remote system provides  protection from erroneous or malicious commands and increases safety for road participants. Those in the art would be motivated to combine the  validating of messages between a teleoperation device and a vehicle of Gogna with the remote operation of vehicle of Takanashi, since Gogna states, in Para. [0065], that such a modification would result in an increase and a more useful driving system that meets the demand of the driver with reduced confusion and/or potential safety when a valid source of the message is not confirmed.
As per claim 2, Takanashi and Gogna  disclose a remote driving system, further comprising a storage device connected to the third processor, wherein:
 the first processor is further configured to input evaluation information related to the operator (Takanashi discloses at Para. [0257] a gathering of information for a “rank indicating the skill of the remote driving is given to the external driver by ‘a result of analysis of log data of the remote driving when the external driver performs the remote driving, a cumulative traveling distance the external driver performed the remote driving, a cumulative traveling time’ and the like.”), 
the storage device stores the input evaluation information (Takanashi at Para. [0215] discloses: ”control unit 110 displays the request destination of the remote driving corresponding to the service provider on the display screen as shown in C of FIG. 10 by reading remote driving service information from the recording medium”.), and 
the first processor is configured to include, in the operator information, the evaluation information related to the operator that is stored in the storage device, for notification to the occupant (Takanashi at Para. [0247]: “rank indicating a skill of the remote driving (E of FIG. 13) for each external driver are displayed.”.)   
As per claim 3, Takanashi and Gogna  disclose a remote driving system, wherein:
 the first processor is further configured to detect a seatbelt wearing state of the occupant (Gogna  at Para. [0022] discloses that a vehicle “interior emitter(s) may include … mechanical actuators (e.g., seatbelt tensioners, seat positioners, headrest positioners, etc.), and the like.”),
 the first processor is configured to include detected seatbelt detection information in the occupant information for transmission to the remote operation device (Gogna   at Para. [0060] discloses “identification information of the user and/or the encryption/decryption information may be soft coded and shared between the autonomous vehicle 102 and the teleoperation system 170.”), and 
the second processor is configured to determine whether or not authentication of the occupant is possible based on the occupant information including the seatbelt detection information (Gogna  at Para. [0055] discloses: “double authentication/validation technique provided by the disclosure, each of the teleoperation system 170 and the autonomous vehicle 102 may be configured with one or more shielding components to perform authentication and validation of the messages.”).  
 As per claim 4, Takanashi and Gogna  disclose a remote driving system, wherein:
 the first processor is further configured to detect biometric information of the occupant (Takanashi at Para. [0143] discloses “information indicating the driver is generated by … authenticating the driver of the vehicle 100”; at Para. [0136] the authentication includes “biometric authentication”.),
 the second processor is further configured to detect biometric information of the operator (Takanashi at Para. [0136] discloses: “arbitrary authentication method capable of authenticating the external driver such as biometric authentication of an arbitrary method such as face authentication based on a captured image obtained by capturing the external driver or password authentication.”),
 the first processor is configured to determine whether or not authentication of the operator is possible based on the operator information including the biometric information of the operator detected by the second processor (Takanashi at Para. [0136]: ”information indicating the external driver is generated by specifying the external driver by an arbitrary authentication method capable of authenticating the external driver such as biometric authentication of an arbitrary method such as face authentication based on a captured image obtained by capturing the external driver or password authentication.”), and 
the second processor is configured to determine whether or not authentication of the occupant is possible based on the occupant information including the biometric information of the occupant detected by the first processor (Takanashi at Para. [0143]: “similarly to the information indicating the external driver, the information indicating the driver is generated by specifying the driver by an arbitrary authentication method capable of authenticating the driver of the vehicle 100.”).  
As per claim 5, Takanashi discloses a remote driving method (Figure 8 & 14), comprising:
 using a first processor provided at a manual operation device of a vehicle to transmit (Takanashi at Para. [0030] discloses “vehicle 100 is a moving body in which driving by a driver and remote driving by an external driver are able to be performed. In a case in which the remote driving is performed by the external driver, a person may or may not be in the vehicle 100.”), to a remote operation device that performs remote operation of the vehicle (Takanashi at Para. [0031] which discloses “vehicle 100 performs control related to switching between the driving by the driver and the remote driving from the outside of the vehicle by performing a process related to a control method”.), occupant information related to an occupant that performs driving operation of the manual operation device (Takanashi at Para. [0146]: “the control unit 110 specifies the restricted driving operation according to the estimation result of the driver with reference to “a table (or a database) in which data corresponding to the estimation result of the driver is associated with the restricted driving operation. In addition, when the driving by the driver is in the restricted state, the control unit 110 restricts the specified restricted driving operation.”), and receive operator information related to an operator that performs driving operation of the remote operation device (Takanashi at Figure 10 shows user interface displayed at vehicle 100 with remote operators at “B” as described in Para. [0214].);
 using a second processor to provide  at the remote operation device (Takanashi at Figure 7, processor 250.) to transmit the operator information to the manual operation device (Takanashi at Para. [0181] discloses “remote driving of the vehicle 100 by a user (the external driver) of the information processing device 200 in the control system”.) and to receive the occupant information (Takanashi at Figure 8 shows the exchange of information between the vehicle 100 and the remote operator 200; at  Para. [0190] the receiving remote driving request “information processing device 200 receiving the remote driving request message transmitted from the vehicle 100 in step S100 transmits a message reception confirmation signal (S102).”);
 using the first processor to notify the occupant of the received operator information (Takanashi at Figure 10 user interface with operator information.) and to determine whether or not authentication of the operator by the occupant is possible (Takanashi at Para. [0136]: ”information indicating the external driver is generated by specifying the external driver by an arbitrary authentication method capable of authenticating the external driver such as biometric authentication of an arbitrary method such as face authentication based on a captured image obtained by capturing the external driver or password authentication.”);
 using the second processor to notify the operator of the received occupant information (Takanashi at Figure 11 and Para. [0221]: “UI screen displayed on a display screen of a communication device corresponding to the request destination of the remote driving. “) and to determine whether or not authentication of the occupant by the operator is possible (Takanashi at Para. [0143]: “similarly to the information indicating the external driver, the information indicating the driver is generated by specifying the driver by an arbitrary authentication method capable of authenticating the driver of the vehicle 100.”); and
Takanashi does not explicitly disclose that the third processor is configured to permit switching in the case in which the operator has been determined authenticable and the occupant has been determined authenticable. 
Gogna discloses a system and method for authenticating commands or  messages between a teleoperator and a vehicle computing device 104 in order to prevent un-authorized users from controlling a vehicle such as an autonomous vehicle.  See Abstract, Para. [0001], Figure 2 , authority tracker 132, and Figure 3. The Gogna method can be implemented at the vehicle, teleoperator, or remote processing device to determine whether the message is transmitted by an authorized or unauthorized user. see Para. [0041] and [0055].
In particular Gogna discloses using a third processor to permit switching of driving operation from one to another of the manual operation device and the remote operation device (Gogna at Para. [0010]: “techniques to authenticate and validate the teleoperation message before it is transmitted to the autonomous vehicle and/or before the guidance is executed by the autonomous vehicle. The methods for authenticating and validating the teleoperation message may be implemented on the computing device of the teleoperation system and/or the computing device of the autonomous vehicle.”)  only in a case in which the operator has been determined authenticable by the first processor and the occupant has been determined authenticable by the second processor (Gogna at Para. [0055] discloses the vehicle authenticating the teleoperator: “teleoperation messages may be further authenticated and validated by the computing device(s) 104 of the autonomous vehicle 102”; and at Para. [0055] the authentication of the occupant/vehicle by the teleoperator: “double authentication/validation technique provided by the disclosure, each of the teleoperation system 170 and the autonomous vehicle 102 may be configured with one or more shielding components to perform authentication and validation of the messages.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the remote operation of vehicle of Takanashi to include the validating of messages between a teleoperation device and a vehicle of Gogna, since the ability to comprehensively and effectively authenticate and validate inputs received from a remote system provides  protection from erroneous or malicious commands and increases safety for road participants. Those in the art would be motivated to combine the  validating of messages between a teleoperation device and a vehicle of Gogna with the remote operation of vehicle of Takanashi, since Gogna states, in Para. [0065], that such a modification would result in an increase and a more useful driving system that meets the demand of the driver with reduced confusion and/or potential safety when a valid source of the message is not confirmed.  
As per claim 6, Takanashi and Gogna  disclose a remote driving method, further comprising, by the first processor:
 inputting evaluation information related to the operator (Takanashi discloses at Para. [0257] a gathering of information for a “rank indicating the skill of the remote driving is given to the external driver by ‘a result of analysis of log data of the remote driving when the external driver performs the remote driving, a cumulative traveling distance the external driver performed the remote driving, a cumulative traveling time’ and the like.”); and
 including, in the operator information for notification to the occupant, the evaluation information related to the operator (Takanashi at Para. [0247]: “rank indicating a skill of the remote driving (E of FIG. 13) for each external driver are displayed.”.), the evaluation information being stored in a storage device that is connected to the third processor and that stores the input evaluation information (Takanashi at Para. [0215] discloses: ”control unit 110 displays the request destination of the remote driving corresponding to the service provider on the display screen as shown in C of FIG. 10 by reading remote driving service information from the recording medium”.).  
As per claim 7, Takanashi and Gogna  disclose a remote driving method, further comprising:
 by the first processor, detecting a seatbelt wearing state of the occupant (Gogna  at Para. [0022] discloses that a vehicle “interior emitter(s) may include … mechanical actuators (e.g., seatbelt tensioners, seat positioners, headrest positioners, etc.), and the like.”);
 by the first processor, including detected seatbelt detection information in the occupant information for transmission to the remote operation device (Gogna   at Para. [0060] discloses “identification information of the user and/or the encryption/decryption information may be soft coded and shared between the autonomous vehicle 102 and the teleoperation system 170.”);
 and by the second processor, determining whether or not authentication of the occupant is possible based on the occupant information including the seatbelt detection information (Gogna  at Para. [0055] discloses: “double authentication/validation technique provided by the disclosure, each of the teleoperation system 170 and the autonomous vehicle 102 may be configured with one or more shielding components to perform authentication and validation of the messages.”).  
As per claim 8, Takanashi and Gogna  disclose a remote driving method, further comprising:
 by the first processor, detecting biometric information of the occupant (Takanashi at Para. [0143] discloses “information indicating the driver is generated by … authenticating the driver of the vehicle 100”; at Para. [0136] the authentication includes “biometric authentication”.);
 by the second processor, detecting biometric information of the operator (Takanashi at Para. [0136] discloses: “arbitrary authentication method capable of authenticating the external driver such as biometric authentication of an arbitrary method such as face authentication based on a captured image obtained by capturing the external driver or password authentication.”);
 by the first processor, determining whether or not authentication of the operator is possible based on the operator information including the biometric information of the operator detected by the second processor (Takanashi at Para. [0136]: ”information indicating the external driver is generated by specifying the external driver by an arbitrary authentication method capable of authenticating the external driver such as biometric authentication of an arbitrary method such as face authentication based on a captured image obtained by capturing the external driver or password authentication.”); and
by the second processor, determining whether or not authentication of the occupant is possible based on the occupant information including the biometric information of the occupant detected by the first processor (Takanashi at Para. [0143]: “similarly to the information indicating the external driver, the information indicating the driver is generated by specifying the driver by an arbitrary authentication method capable of authenticating the driver of the vehicle 100.”).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Guo et al (US-20210039657-A1) discloses a method  for collecting from a passenger evaluation data concerning a driving service.  See Abstract and Figures 1-5.
Ito et al (US-20210026349-A1) discloses a system and method implemented by a  vehicle selection server that is configured to transmit identification information regarding a remote operation terminal to a vehicle control device so that the vehicle can travel in a remote driving mode.  See Abstract and Figures 2 & 5-6.
Shuhei Kinoshita (US-20200282980-A1) discloses a teleoperation server 502 for linking vehicles 506 with teleoperators 508. See Abstract and Figure 5. Further, Kinoshita discloses storing information on vehicles and teleoperators and upon receiving a request for remote driving assigns a teleoperator to the requesting vehicle. See Paras. [0120]-[0122]. 
Christopher Ricci (US-20180012433-A1) discloses a vehicle having  an on board microprocessor that is programmed to receive and transmit multiple authentication factors or a key derived therefrom to a remote server to authenticate the vehicle or a vehicle occupant to a remote server. See Abstract and Figure 16.   The vehicle can be managed and/or controlled remotely.  See Para. [0043].
Okumura et al (US-20160139594-A1) discloses system and method for when an       autonomous vehicle encounters an unexpected driving environment unsuitable for autonomous operation a  remote operator can manually operate the vehicle remotely or issue commands to the autonomous vehicle to be executed by on various vehicle systems based on capture data about the vehicle and the unexpected driving environment, including images, radar and lidar data, and the like. See Abstract and Fig. 3.
                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661